United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3433
                       ___________________________

                             Travis Dwayne Chaney

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

          Carolyn W. Colvin, Acting Commissioner of Social Security

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                         Submitted: September 23, 2015
                            Filed: February 3, 2016
                                ____________

Before RILEY, Chief Judge, BYE and BENTON, Circuit Judges.
                              ____________

BYE, Circuit Judge.
      Travis Chaney appeals the district court's1 affirmance of the Social Security
Commissioner's decision to deny disability benefits and supplemental security income
under Titles II and XVI of the Social Security Act. We affirm.

                                           I

       Chaney filed an application for disability benefits on April 20, 2006, alleging
disability beginning January 2, 2003. An administrative law judge ("ALJ") reviewed
Chaney's claim and held an evidentiary hearing on October 6, 2008. During the
hearing, Chaney testified as to his long-standing back pain, depression, and drug use.
Chaney also testified regarding his activities, such as school, work, social life, and
custody of his four-year-old daughter. Chaney testified he has full physical custody
of his daughter, but he relies on the help of his parents to care for her, including
cleaning his home, financial support, and maintaining utilities in his home. Along
with other medical evidence, Chaney's treating physician submitted a questionnaire
to be considered by the ALJ.

      The ALJ found Chaney engaged in substantial gainful activity in 2003, the
same year in which he graduated from massage therapy school. However, the ALJ
found Chaney did not engage in substantial gainful activity in the following years.
The ALJ also noted Chaney's severe impairments, including chronic low back pain,
supported by MRI and other medical evidence; being overweight; hypertension;
potential liver damage; increased levels of lipids in the blood; and disc degeneration,
but that these impairments did not arise to an Appendix 1 listing. The ALJ found
Chaney's depression and other mental health concerns were not severe. The ALJ
assessed Chaney's residual functioning capacity ("RFC") and determined Chaney
could perform work and was not disabled.

      1
       The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, presiding by consent of the parties pursuant to 28
U.S.C. § 636(c).

                                         -2-
        Chaney filed a timely request for review, and the Appeals Council denied the
request on October 29, 2009. Thereafter, Chaney filed a complaint in federal district
court seeking judicial review of the Commissioner's decision. On February 2, 2011,
the district court reversed and remanded with directions to request a mental RFC
assessment from Chaney's treating doctor and therapist. On May 31, 2011, the
Appeals Council vacated the prior ALJ decision and ordered a new hearing and
decision. The ALJ conducted a hearing on December 9, 2011, at which Chaney
testified again about his disabilities. Chaney testified he used methamphetamine
intravenously and by snorting it. Chaney also testified he had recently smoked
marijuana. Chaney testified he was not represented during child custody proceedings
against his ex-wife, and he drinks only one or two beers a month. Along with other
medical evidence, Chaney's treating psychiatrist submitted a questionnaire. At this
hearing, Chaney amended his alleged onset date of disability to January 1, 2004.

       The ALJ again issued an unfavorable decision, determining Chaney had severe
impairments, including degenerative disc disease of the lumbar spine, small bilateral
calcaneal spurs, hypertension, obesity, anxiety, and mood disorder, but those
impairments did not arise to an Appendix 1 listing. The ALJ also found Chaney to be
less-than-fully credible. Regarding Chaney's RFC, the ALJ determined Chaney could
perform a limited range of light work involving occasional climbing of stairs,
stooping, kneeling, crouching, and crawling; no climbing of ladders, ropes, or
scaffolds; no work at exposed heights or around dangerous moving machinery; and
unskilled work where the interpersonal contact is incidental to the work performed,
complexity of tasks is learned and performed by rote with few variables and little
judgment, and the supervision required is simple, direct, and concrete. The ALJ
determined Chaney could not perform any past relevant work and was limited to light
work. Accordingly, the ALJ determined Chaney had not been under a disability from
January 1, 2004, until the date of his hearing.




                                         -3-
      Chaney again requested review, which the Appeals Council denied. Pursuant
to 42 U.S.C. § 405(g), Chaney filed the present action seeking judicial review of the
ALJ's decision. The district court agreed with the ALJ’s decision, finding although
the ALJ made some errors in drawing inferences from the record, the errors were
harmless because substantial evidence in the record as a whole supported a finding
Chaney was not entitled to disability benefits. Chaney appeals.

                                           II

       We review de novo the district court’s decision affirming the denial of benefits.
Byes v. Astrue, 687 F.3d 913, 915 (8th Cir. 2012). The court "must affirm the
Commissioner’s decision if it is supported by substantial evidence on the record as a
whole." Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir. 2006). "Substantial evidence
is less than a preponderance but . . . enough that a reasonable mind would find it
adequate to support the conclusion." Milam v. Colvin, 794 F.3d 978, 983 (8th Cir.
2015) (alternation in original). On review, "we must consider evidence that both
supports and detracts from the ALJ's decision." Id. "If, after review, we find it
possible to draw two inconsistent positions from the evidence and one of those
positions represents the Commissioner’s findings, we must affirm the decision of the
Commissioner." Dixon v. Barnhart, 353 F.3d 602, 605 (8th Cir. 2003).

      In order for an individual to qualify for benefits under the Social Security Act
and the accompanying regulations, he or she must be disabled. Halverson v. Astrue,
600 F.3d 922, 929 (8th Cir. 2010). "Disability is defined as the inability 'to engage
in any substantial gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than twelve months.'" Id.
(quoting 42 U.S.C. § 1382c(a)(3)(A)). Disability is determined according to a five-
step process, considering whether: (1) the claimant was employed; (2) he was
severely impaired; (3) his impairment was, or was comparable to, a listed impairment;

                                          -4-
(4) he could perform past relevant work; and if not, (5) if he could perform any other
kind of work. See 20 C.F.R. §§ 404.1520(a), 416.920(a) (2016). In this case, the
ALJ, after completing the proper five-step process, acknowledged Chaney suffered
from various medial issues, but determined Chaney was less-than-fully credible and
could perform light work. Consequently, the ALJ determined Chaney was not
disabled and was not entitled to benefits.

       Chaney contends there is not substantial evidence in the record as a whole
supporting the Commissioner's decision because: (1) the ALJ drew erroneous
inferences from the record, and without these inferences the ALJ would not have
found Chaney less-than-fully credible; (2) the ALJ did not appropriately consider the
effectiveness or side effects of Chaney's medications or third-party observations; and
(3) the ALJ did not properly evaluate the opinion evidence presented.

                                          A

      Chaney argues the erroneous inferences from the record caused the ALJ to find
him less-than-fully credible, and without the erroneous inferences, substantial
evidence does not support the ALJ's credibility finding. Assessing and resolving
credibility is a matter properly within the purview of the ALJ. See Edwards v.
Barnhart, 314 F.3d 964, 966 (8th Cir. 2003) ("Our touchstone is that [a claimant's]
credibility is primarily a matter for the ALJ to decide.").

       Chaney points to several factual errors made by the ALJ. For example, the
ALJ improperly found Chaney was motivated to seek benefits because he had
separated from his wife and did not want to pay child support. The record does not
support such a finding—Chaney filed for disability benefits before separating from
or divorcing his wife. The ALJ also incorrectly stated Chaney was a user of
Oxycontin, rather than Oxycodone. When an ALJ draws erroneous inferences from
the record, this Court will reverse if the record does not weigh so heavily against the

                                         -5-
claimant's credibility that the ALJ would have necessarily disbelieved the claimant
absent the errors drawn from the record. Ford v. Astrue, 518 F.3d 979, 983 (8th Cir.
2008). However, reversal is warranted only where the remainder of the record does
not support an ALJ's credibility determination. Id. In the present matter, other
evidence supports the ALJ's less-than-fully credible determination.

       The ALJ found Chaney's subjective complaints of back pain were not supported
by the record. "[T]he ALJ may disbelieve subjective complaints if there are
inconsistencies in the evidence as a whole." Goff v. Barnhart, 421 F.3d 785, 792 (8th
Cir. 2005). The ALJ determined Chaney's complaints were inconsistent with other
evidence, including that Chaney was able to inject methamphetamine between his
toes; stopped exercising despite testifying that exercise helped his pain; refused
weight loss consultation despite being advised to do so based on his obesity; and
failed to complete physical therapy. The ALJ also discussed Chaney's activity level
in assessing his level of pain and ability to perform gainful activity, including
participating in his child's church group. An ALJ may view "[a]cts which are
inconsistent with a claimant’s assertion of disability" to "reflect negatively upon that
claimant’s credibility." Johnson v. Apfel, 240 F.3d 1145, 1148 (8th Cir. 2001); see
also Riggins v. Apfel, 177 F.3d 689, 693 (8th Cir. 1999) (finding activities such as
driving his children to work, driving his wife to school, shopping, visiting his mother,
taking a break with his wife between classes, watching television, and playing cards
were inconsistent with claimant’s complaints of disabling pain).

      In determining Chaney's credibility, the ALJ also relied on evidence from the
consultative psychologist who believed Chaney was exaggerating and falsifying
symptoms. In addition, the ALJ found Chaney non-compliant with taking his
medication and was seeking out pain medications. Chaney argues there was no non-
compliance and posits reasons for all of the medication abnormalities the ALJ found
relevant—such as needing a new prescription after jail because he lost half of his
medications. However, when evidence presented to the ALJ could support two

                                          -6-
inconsistent positions and the ALJ adopts one of those positions, we must affirm the
ALJ's determination. Dixon, 353 F.3d at 605. Substantial evidence supports the
position that Chaney misused his medication, and "misuse of medication is a valid
factor in an ALJ's credibility determinations." Anderson v. Barnhart, 344 F.3d 809,
815 (8th Cir. 2003).

       Considering the ALJ’s findings regarding other evidence, including Chaney's
work history, schooling, activities, health, and non-compliance with medication and
physical therapy, it is apparent the ALJ sufficiently considered Chaney’s complaints
but discredited them for good cause because they were inconsistent with the evidence
as a whole. Accordingly, the ALJ provided valid reasons for discounting Chaney’s
subjective complaints and we hold the ALJ's less-than-fully credible determination is
supported by substantial evidence. See Johnson v. Chater, 87 F.3d 1015, 1018 (8th
Cir. 1996) ("[W]e will not substitute our opinions for th[ose] of the ALJ, who is in a
better position to assess a claimant's credibility.").

                                          B

      Chaney next argues the ALJ's RFC determination is not supported by
substantial evidence in the record as a whole because the ALJ did not appropriately
consider the effectiveness and side effects of Chaney's medications and did not
appropriately consider third-party observations. Chaney asserts the ALJ failed to
consider the extent of Chaney's pain treatment and did not consider the comments of
Susie Byrd, the Director of the Edge School of Massage, which Chaney attended.

       Regarding Chaney's pain treatment, Chaney argues the ALJ, in making its RFC
determination, failed to take into account the strength of the drugs and their side
effects. Specifically, Chaney argues the strength of his pain medications would
prevent basic tasks needed for any employment, and his psychiatric prescription
would cause drowsiness. However, the ALJ found Chaney misrepresented himself

                                         -7-
to his treating physicians—for example, by not self-reporting illegal drug use—and
the treating physicians therefore were not aware of Chaney's actual level of pain.
Additionally, the ALJ did take into account Chaney's medication in its limitations,
including: "Because of his medication, he should not work at exposed heights or
around dangerous machinery." Such an opinion is substantially supported by the
entire record, and we refuse to overturn the ALJ's RFC determination because of
Chaney's pain medications.

        Regarding Susie Byrd, Chaney points to a letter from Byrd discussing Chaney's
performance during two separate continuing massage education courses, which
occurred in 2007 and 2008. Byrd reported Chaney exhibited substantial pain during
both courses. During the 2008 hearing, the ALJ questioned Chaney about the Byrd
letter, but only for the purpose of dating the letter. The ALJ did not discuss the Byrd
letter in its written decision. However, even if an ALJ fails to discuss a report, "an
ALJ's failure to cite specific evidence does not indicate that it was not considered."
England v. Astrue, 490 F.3d 1017, 1022 (8th Cir. 2007). The ALJ met its obligation
to "develop the record fully and fairly" when it admitted Byrd's letter into evidence
and established its date. Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000). Even if
the ALJ failed to consider Byrd's letter, the decision would still be supported by
substantial evidence—the letter tends to show Chaney could not perform the
semiskilled medium-level work of massage therapy, but does not demonstrate he
could not perform the unskilled light work with limitations as recommended by the
ALJ.

                                          C

       Finally, Chaney contends there is not substantial evidence in the record as a
whole supporting the ALJ’s decision because the ALJ did not give proper weight to
the opinions of Chaney’s treating physicians, Drs. Walker and Wooten. In a physical
residual functioning questionnaire prepared prior to the first ALJ hearing, Dr. Wooten

                                         -8-
reported he saw Chaney about twice a year between 2003 and 2006. Dr. Wooten
noted Chaney's back pain and feelings of depression, Chaney spent most of his time
in bed, and Chaney could do very little activity. In a mental residual functional
capacity questionnaire prepared prior to the second ALJ hearing, Dr. Wooten reported
he met remotely with Chaney ten times from 2008 until 2011. Dr. Wooten noted
Chaney sometimes responded to treatment, was currently on medication which caused
drowsiness, but had difficulty taking his medication.

       The ALJ considered but did not give controlling weight to the opinions of Drs.
Walker and Wooten because their opinions were not supported by the record as a
whole. The ALJ determined Dr. Walker's opinion was not consistent with the other
evidence, in part because Chaney reported to Dr. Walker he spent most days in bed,
but other evidence indicated Chaney was relatively active. The ALJ also discounted
Dr. Walker's opinion because Dr. Walker did not know Chaney was a user of illegal
drugs. The ALJ discounted Dr. Wooten's opinion because Dr. Wooten failed to
reference Chaney's use of illegal drugs, and the form indicated only moderate
symptoms which did not support the limitations suggested by Dr. Wooten.

        Since the ALJ must evaluate the record as a whole, the opinions of treating
physicians do not automatically control. Turpin v. Colvin, 750 F.3d 989, 993 (8th Cir.
2014). To determine if a treating physician's opinion should control, "[t]he record
must be evaluated as a whole" and the opinion must not be "inconsistent with the other
substantial evidence." Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). After
evaluating the record as a whole, we agree with the ALJ's determination that other
substantial evidence was inconsistent with the opinions of Drs. Walker and Wooten.
First, Chaney failed to comply with taking his prescribed medications. "[A] claimant's
noncompliance can constitute evidence that is inconsistent with a treating physician's
medical opinion and, therefore, can be considered in determining whether to give that
opinion controlling weight." Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010)
(alteration in original); see also Kelley v. Barnhart, 372 F.3d 958, 961 (8th Cir. 2004)

                                          -9-
("[A] failure to follow prescribed medical treatment without good cause is a basis for
denying benefits."). Second, Chaney apparently failed to report to either treating
physician that he was a user of illegal drugs. The ALJ was justified in refusing to give
controlling weight to the opinions of Chaney's treating physicians because neither had
the opportunity to assess Chaney with the knowledge of his illegal drug use.

      Given the ALJ's full development of the record, we find the ALJ's
determinations were fully supported by the record as a whole. Accordingly, there is
substantial evidence to support the denial of benefits.

                                          III

       For the foregoing reasons, we affirm the district court’s decision affirming the
denial of benefits.
                       ______________________________




                                         -10-